COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  ALONSO ISRRAEL ROEL,                                          No. 08-19-00243-CR
                                                  §
                                Appellant,                         Appeal from the
                                                  §
  v.                                                        Criminal District Court No. 1
                                                  §
  THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                  §
                                Appellee.                       (TC# 20180D05402)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF MAY, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.